Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20        PageID.42696    Page 1 of 27




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

       MAHINDRA & MAHINDRA LTD. AND
        MAHINDRA AUTOMOTIVE NORTH
              AMERICA, INC.,

           Plaintiffs / Counterclaim
                                                      Case No. 18-cv-12645
                  Defendants,
                                                 UNITED STATES DISTRICT COURT
                      v.
                                                   JUDGE GERSHWIN A. DRAIN
                FCA US LLC,

          Defendant / Counterclaim
                 Plaintiff.

   ______________________________/

        OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
      SUMMARY JUDGMENT [#400] AND GRANTING PLAINTIFFS’ CROSS-
              MOTION FOR SUMMARY JUDGMENT [#405, 409]

                                   I. INTRODUCTION

         On August 23, 2018, Plaintiffs Mahindra & Mahindra Ltd. and Mahindra

  Automotive North America, Inc. (together, “Plaintiffs”) filed the instant breach of

  contract, declaratory judgment, and cancellation of several of Defendant FCA US

  LLC’s (“Defendant”) trademark registration claims.1       ECF No. 1.      Defendant

  previously petitioned the International Trade Commission (“ITC”) to investigate


  1
   The Court dismissed Plaintiff’s two additional claims, tortious interference with
  business expectations (Count II) and unfair competition (Count III) on April 2, 2019.
  ECF No. 63.
                                           -1-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20        PageID.42697    Page 2 of 27




  Plaintiffs’ alleged infringement of its intellectual property with Plaintiff’s Roxor

  vehicle. See ECF No. 400, PageID.42210. On November 8, 2018, Defendant

  counterclaimed with trademark and trade-dress infringement claims similar to those

  brought in its ITC complaint, as well as a false-advertising claim which could not be

  adjudicated before the ITC. ECF No. 47. On October 22, 2019, the Court granted

  Plaintiffs’ Motion to Adjourn Trial Date and Final Pretrial Conference, ECF No.

  208, pending a final decision in connection with the parallel proceedings before the

  ITC. ECF No. 209. On June 11, 2020, the ITC issued a Final Determination. See

  ECF No. 396, PageID.42135.

        Presently before the Court are Defendant’s Motion for Summary Judgment,

  which was filed on June 18, 2020, and Plaintiffs’ Cross-Motion for Summary

  Judgment, which was filed on July 21, 2020.2 ECF Nos. 400, 405, 409. The parties

  timely filed their Responses to the respective motions. ECF Nos. 408, 411. The

  parties also timely filed their Reply briefs. ECF Nos. 412, 413. A hearing on the

  parties’ motions was held on October 6, 2020. For the reasons that follow, the Court

  will GRANT Defendant’s Motion for Summary Judgment [#400]. The Court will

  also GRANT Plaintiffs’ Cross-Motion for Summary Judgment [#405, 409].




  2
    Plaintiffs originally filed their Supplemental Brief on July 9, 2020. ECF No. 406.
  The Court issued an Order striking this document after finding that Plaintiffs failed
  to abide by the Court’s Electronic Filing Policies and Procedures. ECF No. 407.
                                           -2-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20        PageID.42698    Page 3 of 27




                                   II. BACKGROUND

        A. Early Proceedings in this Court

        This case involves a trademark dispute. According to Plaintiffs, Mahindra &

  Mahindra Ltd. (“M&M”) entered into an agreement with Defendant3 in 2009 (“2009

  Agreement”) for a grille design on vehicles that did not infringe on Defendant’s Jeep

  brand grille design. ECF No. 1, PageID.1–2. Mahindra Automotive North America,

  Inc. (“MANA”) then implemented this design in an off-road-only vehicle. Id. In

  2015, MANA designed and manufactured an off-road-only vehicle for sale in the

  United States, named the Roxor. Id. at PageID.8. Plaintiffs allege that the Roxor

  incorporates the “Approved Grille Design,” which M&M and Defendant allegedly

  agreed to in their 2009 contract negotiations. Id.

        On August 1, 2018, Defendant filed a complaint with the ITC against

  Plaintiffs, alleging that the Roxor vehicle infringes its Jeep-related intellectual

  property. See ECF No. 1-3. Plaintiffs then filed their Complaint and Motion for

  Preliminary Injunction in this Court on August 23, 2018. ECF Nos. 1, 3. Defendant

  answered and brought counterclaims asserting trademark and trade-dress

  infringement claims similar to those it asserted before the ITC, as well as a false-

  advertising claim. ECF No. 47.



  3
   Plaintiffs entered into an agreement with Chrysler Group LLC, which Defendant
  FCA US LLC eventually took over. ECF No. 1, PageID.5.
                                           -3-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20      PageID.42699    Page 4 of 27




        On October 25, 2018, the Court issued a Scheduling Order, which included a

  December 10, 2019 trial date. ECF No. 42. The actions in the ITC and this Court

  then proceeded in parallel. On April 2, 2019, the Court granted Defendant’s Motion

  to Dismiss Counts II and III of Plaintiffs’ Complaint. ECF No. 63. The following

  claims from Plaintiffs’ Complaint remain in the present matter: breach of contract

  (Count I); declaratory judgment of non-infringement (Count IV); and cancellation

  of certain trademark registrations (Count V).        Moreover, Defendant’s ten

  counterclaims, which are similar to those it asserted before the ITC, along with a

  false-advertising claim, remain pending before this Court. See ECF No. 47.

        B. ITC Proceedings and Determinations

        The ITC proceedings were divided into two phases.            ECF No. 400,

  PageID.42211.    First, the ITC conducted an initial “100-day proceeding” to

  determine whether the parties’ 2009 Agreement barred Defendant’s suit.          Id.

  Following a two-day evidentiary hearing, the ITC concluded that (1) the 2009

  Agreement was not ambiguous, ECF No. 55-1, PageID.1404; (2) the Roxor grille

  did not embody the Approved Grille Design shown in Exhibit A of the 2009

  Agreement, ECF No. 55-1, PageID.1410; and (3) Defendant’s claims in its suit were

  not implicated by the 2009 Agreement, ECF No. 55-1, PagID.1410. Upon Plaintiffs’

  petition to the full Commission, the ITC concluded that the ALJ’s determination was

  “the determination of the Commission” itself. See ECF No. 60-1.


                                          -4-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20         PageID.42700     Page 5 of 27




        Second, the ITC conducted an evidentiary hearing on the merits, which

  included five days of testimony and argument, as well as two rounds of post-hearing

  briefing. ECF No. 400, PageID.42212. On November 8, 2019, the ITC issued its

  Initial Determination. See ECF No. 400-2. The ALJ concluded, in relevant part:

         The Jeep Trade Dress is not generic; is non-functional; has acquired

            secondary meaning; and is infringed by the Roxor vehicle,4 ECF No. 400-

            2, PageID.42311;

         The Jeep Trade Dress is not famous and is not diluted by the Roxor vehicle,

            ECF No. 400-2, PageID.42288;

         The Roxor grille does not infringe the Registered Grille Marks, ECF No.

            400-2, PageID.42294–95;

         The Registered Grille Marks are not diluted by the Roxor grille, ECF No.

            400-2, PageID.42298–99;

         The Roxor vehicle does not infringe the ’873 Mark, ECF No. 400-2,

            PageID.42297–98; and

         The ’873 Mark is not famous and has not been diluted by the Roxor

            vehicle, ECF No. 400-2, PageID.42298.




  4
   Plaintiffs emphasized in both their briefs and at the hearing that discovery and trial
  before the ITC involved only the 2018-2019 Roxor vehicle. See ECF No. 409,
  PgeID.42616.
                                            -5-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20        PageID.42701    Page 6 of 27




        The parties subsequently filed petitions seeking review of certain findings

  pursuant to 19 C.F.R. § 210.43. ECF No. 400, PageID.42212; ECF No. 409,

  PageID.42617. Plaintiffs sought review of the findings on functionality, genericism,

  secondary meaning, and infringement of the Asserted Jeep Trade Dress. ECF No.

  409, PageID.42617. Defendant sought review of the finding of non-infringement of

  the Registered Grille Mark. Id. Defendant did not petition for review of its losses

  on claims for infringement of the ’873 Mark or dilution of the ’873 Mark, Registered

  Grille Marks, and unregistered Asserted Jeep Trade Dress. Id.

        On June 11, 2020, the Commission issued its Final Determination. See ECF

  No. 397-1. The Commission concluded that the Roxor vehicle infringes Defendant’s

  Jeep Trade Dress; Plaintiffs’ actions in importing and selling the infringing vehicle

  harm Defendant; Plaintiffs violated Section 337 by engaging in unfair trade; and that

  the Roxor vehicle does not infringe the Registered Grille Marks. ECF No. 400,

  PageID.42214; ECF No. 409, PageID.42617. The sixty-day Presidential Review

  Period (“PRP”), during which the President or his delegate, the U.S. Trade

  Representative, has plenary authority to disapprove of the ITC’s determination and

  orders, concluded on August 11, 2020. ECF No. 409, PageID.42618.

        C. Recent Proceedings in this Court

        On October 17, 2019, Plaintiffs moved the Court to adjourn its December

  2019 trial date. ECF No. 208. Plaintiffs explained that a short adjournment would


                                           -6-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20        PageID.42702    Page 7 of 27




  “avoid duplicative litigation” before the ITC and would not result in a harm to the

  parties or the public. Id. at PageID.17429. The Court granted Plaintiffs’ Motion

  after meeting with the parties for a Status Conference. ECF No. 209. The Court

  determined that a “limited adjournment of the trial date and pretrial conference will

  serve the interests of judicial economy, conserve the parties’ resources, and avoid

  duplicative litigation and the risk of inconsistent or conflicting decisions.” Id. at

  PageID.17455.

        In June 2020, the parties met for a Status Conference one week after the

  Commission issued its Final Determination.         At the Conference, the parties

  maintained that the ITC’s decision would narrow the issues presently before this

  Court. See ECF No. 403, PageID.42347. The Court provided the parties with an

  Amended Scheduling Order at the conclusion of this Conference. See ECF No. 399.

        The parties now separately move the Court for summary judgment.

  Defendant asks the Court to grant summary judgment in its favor on Counterclaim

  Count I, as well as the trade-dress aspects of Count IV of Plaintiffs’ Complaint.5

  Specifically, Defendant argues the Court should apply issue preclusion to the ITC’s

  findings that the Roxor vehicle infringes the Jeep Trade Dress. ECF No. 400,



  5
   The Court denotes that Defendant lists “Count V” of Plaintiffs’ Complaint in its
  present Motion. See ECF No. 400, PageID.42201. However, upon further review
  of the Complaint and the parties’ post-hearing communication, the Court construes
  Defendant’s argument to correspond to “Count IV.”
                                           -7-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20        PageID.42703     Page 8 of 27




  PageID.42210. In their Cross-Motion, Plaintiffs move for summary judgment on

  their claim of non-infringement with respect to Defendant’s registered trademarks

  (Count IV), as well as Defendant’s counterclaims for infringement of its registered

  trademarks (Counterclaim Counts II, III, and IV) and dilution of its registered

  trademarks and unregistered trade dress (Counterclaim Counts V and VI). ECF No.

  409, PageID.42601. Plaintiffs assert that they are entitled to entry of final judgment

  on these counts based on claim preclusion, or res judicata. Additionally, should the

  Court grant Defendant’s Motion, Plaintiffs argue the Court must also apply issue

  preclusion to its claim of non-infringement of Defendant’s Registered Grille Marks

  (Count IV) and Defendant’s counterclaims with respect to infringement of those

  same marks (Counterclaims II, III, and IV). Id. at PageID.42602–03.

                                    III. LAW & ANALYSIS

        A. Standard of Review

        Federal Rule of Civil Procedure 56(a) “directs that summary judgment shall

  be granted if there is no genuine issue as to any material fact and that the moving

  party is entitled to a judgment as a matter of law.” Cehrs v. Ne. Ohio Alzheimer’s

  Research Ctr., 155 F.3d 775, 779 (6th Cir. 1998) (quotations omitted). The court

  must view the facts, and draw reasonable inferences from those facts, in the light

  most favorable to the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S.

  242, 255, (1986). No genuine dispute of material fact exists where the record “taken


                                           -8-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20         PageID.42704     Page 9 of 27




  as a whole could not lead a rational trier of fact to find for the non-moving party.”

  Matsushita Elec. Indus., Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

  Ultimately, the court evaluates “whether the evidence presents a sufficient

  disagreement to require submission to a jury or whether it is so one-sided that one

  party must prevail as a matter of law.” Anderson, 477 U.S. at 251–52.

        B. Defendant’s Motion for Summary Judgment (ECF No. 400)

        Defendant moves for summary judgment on the basis of issue preclusion.

  Defendant asserts that the ITC’s Final Determination, as it relates to the

  Commission’s finding that Plaintiffs’ Roxor vehicle infringes Defendant’s Jeep

  Trade Dress, is entitled to issue preclusive effect. ECF No. 400, PageID.42209.

  Defendant thus argues that the Court should grant summary judgment in its favor

  respecting this issue of infringement.

        In their Response, Plaintiffs contend that issue preclusion is inappropriate.

  ECF No. 408, PageID.42489. Plaintiffs only challenge the third element of issue

  preclusion, asserting that the ITC’s Final Determination is not sufficiently final. Id.

  at PageID.42495. First, Plaintiffs argue that preclusive effect should only be given

  to findings from ITC decisions after the completion, exhaustion, or waiver of the

  appeal process to the Federal Circuit Court of Appeals. Id. at PageID.42493–94.

  Second, Plaintiffs argue that the ITC Determination is not final until the PRP has

  concluded. Id. at PageID.42500.


                                            -9-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20          PageID.42705     Page 10 of 27




         Federal law does not grant parties the opportunity to relitigate matters where

   they have previously received a dissatisfactory judgment.6 See, e.g., Thomas v.

   Miller, 329 F. App’x 623, 628 (6th Cir. 2009). Issue preclusion, also known as

   collateral estoppel, “precludes relitigation of issues of fact or law actually litigated

   and decided in a prior action between the same parties and necessary to the judgment,

   even if decided as part of a different claim or cause of action.” Gargallo v. Merrill

   Lynch, Pierce, Fenner & Smith, Inc., 918 F.2d 658, 661 (6th Cir.1990). The doctrine

   aims to “relieve parties of the cost and vexation of multiple lawsuits, conserve

   judicial resources, and, by preventing inconsistent decisions, encourage reliance on

   adjudication.” Allen v. McCurry, 449 U.S. 90, 94 (1980).

         To establish issue preclusion, Defendant must show: (1) an issue was raised

   and actually litigated in the prior proceeding; (2) the issue’s determination was

   necessary to the outcome; (3) the prior proceeding resulted in a final judgment on

   the merits; and (4) the party against whom estoppel is sought had a full and fair

   opportunity to litigate the issue in the prior proceeding.           Georgia-Specific

   Consumers Prods. V. Four-UPackaging, Inc., 701 F.3d 1093, 1098 (6th Cir. 2012).

         Plaintiffs do not contest the first, second, or fourth requirements for issue

   preclusion as to trade-dress infringement. ECF No. 408, PageID.42495 n.3. The



   6
    Where a party believes there is a legal basis with which to challenge a district
   court’s judgment, they may appeal that judgment to a federal appellate court.
                                             -10-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20         PageID.42706    Page 11 of 27




   Court finds that these three requirements are satisfied here. As to the first factor,

   Defendant’s trade-dress infringement (Counterclaim Count I) and Plaintiffs’

   declaratory judgment claim regarding non-infringement (Complaint Count IV) each

   seek determinations which were before and decided by the ITC: whether Defendant

   owns the Jeep Trade Dress; whether the Jeep Trade Dress is valid; and whether the

   Roxor vehicle is confusingly similar to the Jeep Trade Dress. ECF No. 400,

   PageID.42216. As mentioned above, the ITC concluded in its Full Determination

   that Defendant “has legal rights to the Jeep Trade Dress”; that the Jeep Trade Dress

   has acquired secondary meaning, is not generic, and is not functional; and that

   Plaintiffs’ Roxor vehicle infringes Defendant’s Jeep Trade Dress. See ECF No. 400-

   2, PageID.42311.

         As to the second requirement, the Court finds that the ITC’s trade-dress

   infringement findings were necessary to the outcome in the parallel ITC proceeding.

   The Commission determined that Defendant demonstrated a violation of section

   337; given that the ITC found no trademark infringement, its finding of trade-dress

   infringement was necessary to the proceeding’s outcome.              ECF No. 400,

   PageID.42216.

         The Court also agrees that the fourth requirement for issue preclusion is met.

   Plaintiffs, the party against whom estoppel is sought, had a full and fair opportunity

   to litigate the present infringement issues before the ITC.          ECF No. 400,


                                            -11-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20         PageID.42707    Page 12 of 27




   PageID.42218-19; ECF No. 409, PageID.42625.            Indeed, the ITC proceeding

   consisted of full fact and expert discovery, five days of testimony, two rounds of

   post-hearing briefing, and a review of the ALJ’s Initial Determination by the Full

   Commission. ECF No. 400, PageID.42212.

         Plaintiff instead only disputes the third factor: whether the ITC determination

   is sufficiently final. See Georgia-Specific Consumers Prods., 701 F.3d at 1098.

   Defendant argues that the ITC’s decision constitutes a final, appealable judgment

   under 28 U.S.C. § 1295(a)(6). As explained above, Plaintiffs contend that the ITC

   Determination is not final for two reasons. The Court finds that Plaintiffs’ second

   argument, that the ITC Determination is not final until the PRP has run, is moot. At

   the time of Plaintiffs’ filing, the sixty-day PRP, which was to end on August 11,

   2020, had not yet run. While the Court does not contest Plaintiffs’ assertion that the

   “ITC Determination and the attendant Orders can be disapproved, modified, or

   vacated by the President or the U.S. Trade Delegate at any time,” ECF No. 408,

   PageID.4502, it does take notice that the PRP has now affirmatively expired.

   Accordingly, the Court will only address Plaintiffs’ first argument: that there is no

   “good basis” to apply preclusion to the ITC’s trade dress validity and infringement

   findings before the exhaustion of appeals. Id. at PageID.42496.

         The Sixth Circuit has recognized that the application of issue preclusion is

   “central to the purpose for which civil courts have been established[.]” Marlene


                                            -12-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20           PageID.42708    Page 13 of 27




   Indus. Corp. v. N.L.R.B., 712 F.2d 1011, 1015 (6th Cir. 1983) (citations omitted).

   The Sixth Circuit has also permitted a discretionary approach when courts consider

   whether preclusion should be applied to the circumstances presented in each case.

   See, e.g., Specialty Auto Parts USA, Inc. v. Holley Performance Prods., Inc., 771 F.

   App’x 584, 593 (6th Cir. 2019). Another court within this District recently explained

   that “the Sixth Circuit tends to follow the more liberal view of preclusion.” United

   States v. Harold, No. 18-cv-10223, 2019 WL 2566748, at *7 (E.D. Mich. June 21,

   2019) (citations omitted). This Court recognizes that the presented issue of whether

   the ITC’s non-patent determination, which is currently on appeal to the Federal

   Circuit Court of Appeals, is sufficiently final for issue preclusion purposes is one of

   first impression. Following the Sixth Circuit’s “more liberal view of preclusion,” as

   well as the other sister Circuits who have ruled on this issue, the Court finds that the

   ITC’s decision is entitled to preclusive effect at this juncture.

         Federal courts have generally given an administrative agency’s decision

   preclusive effect when the agency acted in a judicial capacity, as the ITC did here in

   the parallel proceeding. See, e.g., Baltimore Luggage Co. v. Samsonite Corp., 977

   F.2d 571, at *3 (4th Cir. Oct. 16, 1992) (unpublished table decision); see also Tex.

   Instruments Inc. v. Cypress Semiconductor Corp., 90 F.3d 1558, 1568–69 (Fed. Cir.

   1996) (setting forth such principle). However, an administrative agency decision,

   issued pursuant to a statute, cannot have preclusive effect when Congress has


                                             -13-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20         PageID.42709     Page 14 of 27




   indicated that it intended otherwise. Astoria Fed. Sav. & Loan Ass'n v. Solimino,

   501 U.S. 104, 110 (1991). For example, the Federal Circuit Court of Appeals has

   determined that Congress did not intend for the ITC’s decisions on patent issues to

   have preclusive effect. See Texas Instruments Inc., 90 F.3d at 1568–69.

         Such an exception is not present here. In the present Motion, Defendant

   asserts that issue preclusion should be applied to the parties’ trade-dress claims. The

   Supreme Court has recognized that in “situations in which Congress has authorized

   agencies to resolve disputes, ‘courts may take it as given that Congress has legislated

   with the expectation that the principle will apply except when a statutory purpose to

   the contrary is evident.’” B &B Hardware, Inc. v. Hargis Indus., Inc., 575 U.S. 138,

   148 (2015) (quoting Astoria, 501 U.S. 104, 108 (1991)). Stated differently, “absent

   a contrary indication, Congress presumptively intends that an agency’s

   determination … has preclusive effect.” Id. at 151.

         The Court finds the case law from other Circuits useful in resolving the

   presented issue. See Terry v. Tyson Farms, Inc., 604 F.3d 272, 278 (6th Cir. 2010)

   (“[W]hile we recognize that we are not bound by the law of other Circuits, this court

   has also routinely looked to the majority position of other Circuits in resolving

   undecided issues of law.”) (internal quotation marks and citation omitted). In

   Baltimore Luggage Co. v. Samsonite Corp., the Fourth Circuit upheld the district

   court’s application of res judicata and collateral estoppel to the ITC’s determination


                                            -14-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20          PageID.42710     Page 15 of 27




   concerning its adjudication of unfair trade practice and antitrust claims. 977 F.3d

   571 (4th Cir. Oct. 16, 1992) (unpublished table decision). Moreover, the court

   reasoned that allowing the plaintiff to relitigate its claims would “undermine the

   legitimacy of the rulings of the decisional authority of the ITC and the reviewing

   authority of the Federal Circuit.” Id. at *4 (citation omitted). A district court in the

   Seventh Circuit has also recently held that an ITC’s determination regarding trade

   secret misappropriation has preclusive effect—specifically as it related to issue

   preclusion as argued here—in subsequent litigation. Manitowoc Cranes LLC v. Sany

   Am. Inc., Nos. 13-c-677, 15-c-647, 2017 WL 6327551 (E.D. Wis. Dec. 11, 2017)

   (citing Union Mfg. Co., Inc. v. Han Baek Trading Co., Ltd., 763 F.2d 42, 46 (2d Cir.

   1985) (finding ITC adjudications of unfair trade practice and infringement causes of

   action are entitled to res judicata effect)); see also Aunyx Corp. v. Canon U.S.A.,

   Inc., 978 F.2d 3 (1st Cir. 1992) (affirming the district court’s application of res

   judicata to the ITC’s antitrust decision).

         The Court takes notice of Plaintiffs’ argument that the ITC’s trade dress

   validity and infringement findings should not be given preclusive effect before the

   exhaustion of appeals. ECF No. 408, PageID.42496–424500. Plaintiffs assert that

   applying preclusion at this juncture “raises the real possibility that the decision will

   be overturned or modified at the Federal Circuit, requiring modification of any

   orders entered by this Court.” Id. at PageID.42499–42500. The Court disagrees.


                                             -15-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20          PageID.42711     Page 16 of 27




   Finality for purposes of preclusion, similar to finality for purposes of 28 U.S.C. §

   1291, is not equivalent to immutability. See Overseas Motors, Inc. v. Import Motors

   Ltd., Inc., 375 F. Supp. 499, 517 (E.D. Mich. 1974). Indeed, as another district court

   in this Circuit explained, if a decision is not considered final for preclusive purposes

   when an appeal is pending, “then a plaintiff may file successive claims in multiple

   jurisdictions during the pendency of the appeal.” Crawford v. Chabot, 202 F.R.D.

   223, 227 (W.D. Mich. 1998) (finding that a state court judgment is final for res

   judicata purposes, despite the pendency of an appeal from that judgment). Such a

   strict finding would undermine the purposes of issue preclusion, including

   promoting judicial economy and avoiding duplicative litigation.           See Allen v.

   McCurry, 449 U.S. 90, 94 (1980).

         Moreover, the Court emphasizes that trial court judgments are considered

   final for preclusion purposes even if a party intends to appeal or if an appeal is

   pending. Commodities Exp. Co. v. U.S. Customs Serv., 957 F.2d 223, 228 (6th Cir.

   1992). While the Court acknowledges the present matter involves an administrative

   agency’s decision, it declines to afford less preclusive effect to that decision. The

   Supreme Court recently reaffirmed the proposition that agency adjudications should

   not be afforded less preclusive effect than a trial court’s proceedings. B & B

   Hardware, Inc. v. Hargis Indus., Inc., 575 U.S. 138 (205). In B & B Hardware, Inc.,

   the Court made clear that its cases and the Restatement establish that “issue


                                             -16-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20          PageID.42712     Page 17 of 27




   preclusion is not limited to those situations in which the same issue is before two

   courts. Rather, where a single issue is before a court and an administrative agency,

   preclusion often applies.” Id. at 148 (emphasis in original). This Court thus finds

   that the ITC’s non-patent determination should be given preclusive effect.

         In sum, the ITC’s Final Determination in the parallel proceeding is

   sufficiently final to apply preclusive effect to the trade-dress claims presently before

   this Court. The Court thus finds that all four requisite elements for issue preclusion

   are satisfied. Accordingly, the Court will grant Defendant’s Motion for Summary

   Judgment in its favor on the trade-dress infringement claims: Count I of Defendant’s

   Counterclaim and Count IV of Plaintiffs’ Complaint with respect to the trade-dress

   infringement.7

         Moreover, it necessarily follows that summary judgment should issue in

   Defendant’s favor on Count I of Plaintiffs’ Complaint. The Court denotes that

   Defendant previously filed a Motion for Summary Judgment on the contract issue

   presented in this count. See ECF No. 98. On October 25, 2019, Defendant withdrew

   this motion, without prejudice, following the Court’s adjournment of the parties’

   trial date and final pretrial conference. See ECF No. 210. At the hearing on the

   present Motion, Defendant argued that the Court’s conclusion of finality as to the


   7
     The Court emphasizes that this finding only applies to the 2018-2019 Roxor
   vehicle. As Plaintiffs explain in their briefs, and as highlighted at the hearing, the
   discovery and trial before the ITC only involved this specific model.
                                             -17-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20        PageID.42713      Page 18 of 27




   trade-dress infringement claims should also apply to the contract issue in Count I of

   Plaintiffs’ Complaint.      The Court agrees.   Accordingly, the Court will grant

   summary judgment in favor of Defendant on the breach of contract claim in Count I

   of Plaintiffs’ Complaint.

         C. Plaintiffs’ Cross-Motion for Summary Judgment (ECF Nos. 405, 409)

         Plaintiffs cross-move for summary judgment on certain claims on the basis of

   claim preclusion. They assert that the ALJ’s findings in the Initial Determination

   are entitled to immediate preclusive effect. Specifically, Plaintiffs argue that the

   Court should enter final judgment in their favor on the following claims:

          Defendant’s counterclaims with respect to infringement of the ’873 Mark

            (Counterclaim Counts II, III, and IV) and Plaintiffs’ claim for declaratory

            judgment with respect to non-infringement of the ’873 Mark (Complaint

            Count IV)

          Defendant’s counterclaims of dilution with respect to the ’873 Mark

            (Counterclaim Counts V and VI)

          Defendant’s counterclaims of dilution of its four Registered Grille Marks

            (Counterclaim Counts V and VI); and

          Defendant’s counterclaim of dilution of its unregistered trade dress

            (Counterclaim Counts V and VI).




                                           -18-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20         PageID.42714     Page 19 of 27




   ECF No. 409, PageID.42606–07. In their Cross-Motion, Plaintiffs emphasize that

   Defendant lost on the aforementioned claims in the parallel ITC Proceeding, and did

   not seek review of these findings by the Commission. Id. at PageID.42613. They

   argue Defendant waived its right to appeal and it is therefore barred by the doctrine

   of claim preclusion from litigating these claims before this Court. Id.

         In its Response, Defendant does not address the merits of Plaintiffs’

   arguments. Rather, Defendant suggests that the Court “should focus its attention

   and resources on [its] motion and hold [Plaintiffs’] cross-motion in abeyance.” ECF

   No. 411, PageID.42675. Defendant asserts that it “informed the Court that [it] would

   dismiss [its counterclaims] if the Court applies estoppel” as argued in its separate

   Motion for Summary Judgment. Id. at PageID.42675.

         1. Claim Preclusion Bars Defendant From Relitigating Its Dilution and
            ’873 Mark Infringement Claims

         The preclusive effect of a prior adjudication can be broken down into two

   separate doctrines: claim preclusion and issue preclusion. Migra v. Warren City Sch.

   Dist. Bd. of Educ., 465 U.S. 75, 77 n.1 (1984). “Claim preclusion refers to the effect

   of a judgment in foreclosing litigation of a matter that never has been litigated,

   because of a determination that it should have been advanced in an earlier suit.” Id.

   This doctrine “serves to ‘avoid multiple suits on identical entitlements or obligations

   between the same parties.’” Bravo-Fernandez v. United States, 137 S. Ct. 352, 357

   (2016) (quoting 18 C. Wright, A. Miller, & E. Cooper, Federal Practice and
                                            -19-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20         PageID.42715     Page 20 of 27




   Procedure § 4402, p. 9 (2d ed. 2002)). Although claim preclusion bars claims that

   could have been brought at the time of the original case, it does not prevent new

   causes of action that ripened after the filing of the original case. See Elder v. Twp.

   of Harrison, 489 F. App’x 934, 937 (6th Cir. 2012).

         To establish claim preclusion, Plaintiffs must show (1) “a final judgment on

   the merits” in a prior action; (2) “a subsequent suit between the same parties or their

   privies”; (3) an issue in the second lawsuit that should have been raised in the first;

   and (4) that the claims in both lawsuits arise from the same series of transactions.

   Wheeler v. Dayton Police Dep’t, 807 F.3d 764, 766 (6th Cir. 2015). “When an

   administrative agency is acting in a judicial capacity and resolved disputed issues of

   fact properly before it which the parties have had an adequate opportunity to litigate,

   the courts have not hesitated to apply res judicata to enforce repose.” United States

   v. Utah Constr. Co., 384 U.S. 394, 422 (1966).

         In the Sixth Circuit, findings are considered final for preclusion purposes if a

   party fails to timely appeal. See Qualicare-Walsh, Inc. v. Ward, 947 F.2d 823, 826

   (6th Cir. 1991) (“[R]es judicata bars litigation in a second suit of claims that were

   unsuccessfully raised or that should have been raised, but were not, in the prior

   suit.”) (emphasis added) (citations omitted). When other courts have considered ITC

   determinations in instances where the party against whom estoppel is sought chose

   not to appeal, they have determined that findings before the ITC are final. See, e.g.,


                                            -20-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20         PageID.42716     Page 21 of 27




   Baltimore Luggage Co. v. Samsonite Corp., 977 F.2d 571 (4th Cir. Oct. 16, 1992)

   (unpublished table decision); Aunyx Corp. v. Canon U.S.A., Inc., 978 F.2d 3, 7 (1st

   Cir. 1992) (“[Plaintiffs’] failure to appeal from the ITC’s order, which decided

   [Plaintiffs’] claim on the merits, rendered it final.”); Union Mfg. Co. v. Han Baek

   Trading Co., 763 F.2d 42, 45-46 (2d Cir. 1985); Manitowoc Cranes LLC v. Sany

   Am. Inc., No. 13-C-677, 2017 WL 6327551, at *1, *5 (E.D. Wis. Dec. 11, 2017).

         Plaintiffs argue that each of the four requisite elements are met for claim

   preclusion and thus Defendant is barred from relitigating its aforementioned dilution

   and infringement claims in this forum. For the reasons that follow, the Court agrees.

         First, the ALJ’s decision on each of the four dilution and infringement claims

   are final. The ALJ determined that (1) the Asserted Jeep Trade Dress is not famous

   and not diluted by the Roxor vehicle, ECF No. 400-2, PageID.42288; (2) the

   Registered Grille Marks are not diluted by the Roxor grille, ECF No. 400-2,

   PageID.42298–99; (3) the ’873 Mark is not infringed, ECF No. 400-2,

   PageID.42297–98; and (4) the ’873 Mark is not famous and has not been diluted by

   the Roxor vehicle, ECF No. 400-2, PageID.42298. Defendant elected to not seek

   review of any of these four determinations; rather, Defendant only sought review of

   the ALJ’s finding on non-infringement of the Registered Grille Marks. Pursuant to

   19 C.F.R. § 210.43(b)(2), a party’s failure to petition an issue for review effectively

   abandons such issue.


                                            -21-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20           PageID.42717     Page 22 of 27




         Second, there is no dispute that this action involves the same parties as those

   before the ITC Proceeding. ECF No. 409, PageID.42622. “[A] final judgment on

   the merits of an action bars the same parties ‘or their privies’ from relitigating claims

   that were or could have been raised in that action.” Heike v. Cent. Michigan Univ.

   Bd. of Trustees, 573 F. App’x 476, 481 (6th Cir. 2014) (citation omitted).

         Third, the claims at issue were actually litigated before the ITC. The Court

   takes notice that Defendant argues in its separate Motion that the ITC proceeding

   was a “full and fair opportunity to litigate” the parties’ claims. ECF No. 400,

   PageID.42218. Upon review of the claims at issue, the Court finds that Count IV of

   Plaintiff’s Complaint and Defendant’s Counterclaim Counts II, III, IV, V, VI with

   respect to infringement of the ’873 Mark; dilution of the ’873 Mark and the

   Registered Grille Marks; and dilution of the Asserted Jeep Trade Dress were actually

   litigated before the ITC proceeding.

         Finally, to constitute a bar under the doctrine of claim preclusion, there must

   also be an “identity of the causes of action.” Westwood Chem. Co. v. Kulick, 656

   F.2d 1224, 1227 (6th Cir. 1981). “Causes of action share an identity where the facts

   and events creating the right of action and the evidence necessary to sustain each

   claim are the same.” Heike, 573 F. App’x 476, 483 (citing Sanders Confectionery

   Prod., Inc. v. Heller Fin., Inc., 973 F.2d 474, 484 (6th Cir. 1992)). Courts are to

   examine the suits for factual overlap to see “if they are based on substantially the


                                             -22-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20          PageID.42718     Page 23 of 27




   same operative facts, regardless of the relief sought in each suit.” United States v.

   Tohono O’Odham Nation, 563 U.S. 307, 317 (2011). Here, Defendant’s allegations

   against Plaintiffs in both its counterclaims in this Court and those claims brought

   before the ITC concerned the same 2018-2019 Roxor vehicle, the same set of

   operative facts, and the same alleged injury. As described above, Defendant brought

   the identical claims asserted in its counterclaims for (1) dilution of the Asserted Jeep

   Trade Dress; (2) dilution of the Registered Grille Marks; (3) dilution of the ’873

   Mark; and (4) infringement of the ’873 Mark against Plaintiffs. Indeed, in its

   Response, the Court denotes that Defendant concedes that its claims which did not

   succeed at the ITC cannot go forward in this forum. ECF No. 411, PageID.42674.

         Accordingly, all four elements of claim preclusion are satisfied. To reiterate,

   Defendant fails to substantively respond to Plaintiffs’ arguments regarding claim

   preclusion. Plaintiffs are thus entitled to summary judgment on this issue. See, e.g.,

   Design Basics, LLC v. Chelsea Lumber Co., 977 F. Supp. 2d 714, 736 (E.D. Mich.

   2013) (granting summary judgment where nonmovant did not respond to judicial

   estoppel arguments); Scott v. State of Tenn., 878 F.2d 382, at *2 (6th Cir. July 3,

   1989) (unpublished table decision) (“[I]f a plaintiff fails to respond or to otherwise

   oppose a defendant's motion, then the district court may deem the plaintiff to have

   waived opposition to the motion.”) (citations omitted).




                                             -23-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20         PageID.42719    Page 24 of 27




         Accordingly, the Court will grant Plaintiffs’ Cross-Motion in their favor on

   Count IV of their Complaint and Defendant’s Counterclaim Counts II, III, IV, V, VI

   with respect to infringement of the ’873 Mark; dilution of the ’873 Mark and the

   Registered Grille Marks; and dilution of the Asserted Jeep Trade Dress.

         2. Claim Preclusion Bars Defendant From Relitigating Its Registered
            Grille Marks Infringement Claims

         Additionally, Plaintiffs argue that the Court should grant their Cross-Motion

   on Count IV of its Complaint with respect to non-infringement of the Registered

   Grille Marks, as well as Defendant’s Counterclaims Counts II, III, and IV with

   respect to infringement of the Registered Grille Marks, should the Court find the

   trade dress claims at issue in Defendant’s Motion have issue preclusive effect. ECF

   No. 409, PageID.42624. Plaintiffs assert that these infringement claims “stand in

   the same posture as the claims raised in [Defendant’s] Motion[.]” ECF No. 413,

   PageID.42687. Plaintiffs prevailed on Defendant’s claims of infringement of the

   Registered Grille Marks before the ALJ, ECF No. 400-2, PageID.42294–95, and on

   review before the Full Commission in its Final Determination, see ECF No. 409,

   PageID.42617.

         As explained in the analysis concerning Defendant’s Motion for Summary

   Judgment, the ITC’s non-patent determination should be given preclusive effect to

   the present matter in this forum. It necessarily follows that Plaintiffs’ Cross-Motion

   on Count IV of its Complaint, with respect to non-infringement of the Registered
                                            -24-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20          PageID.42720     Page 25 of 27




   Grille Marks, as well as Defendant’s Counterclaims Counts II, III, an IV, with

   respect to infringement of the Registered Grille Marks, will also be granted under

   the doctrine of claim preclusion. Indeed, the parties communicated to the Court after

   the hearing that these claims should also have preclusive effect in light of the Court’s

   finding as to Defendant’s Motion.

         The Court is satisfied that the four requisite elements of claim preclusion are

   met here.    First, the ITC’s Final Determination is sufficiently final to apply

   preclusive effect to the determination that the Roxor vehicle8 does not infringe

   Defendant’s Registered Grille Marks.             Second, the parties before the ITC

   proceedings and the present matter are identical. Third, the parties do not dispute

   that the issue of infringement of the Registered Grille Marks was actually litigated

   before the ITC. Fourth and finally, the causes of action before the ITC and this Court

   are the same. Indeed, “[i]n both the ITC investigation and here, [Defendant] alleges

   that the Roxor vehicle infringes the Registered Grille Marks, using almost identical

   language in both sets of pleadings.” ECF No. 409, PageID.42624.

         Accordingly, the Court will enter final judgment for Plaintiffs on its

   declaratory judgment claim of no infringement of the Registered Grille Marks




   8
    The Court emphasizes once more that this Opinion and Order concerns only the
   2018-2019 Roxor vehicle.
                                             -25-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20          PageID.42721    Page 26 of 27




   (Complaint Count IV) and Defendant’s Counterclaim of infringement of the

   Registered Grille Marks (Counterclaim Counts II, III, and IV).

                                      IV. CONCLUSION

         For the reasons articulated above, Defendant’s Motion for Summary

   Judgment [#400] is GRANTED. It is therefore ORDERED that Counts I, and IV

   as it relates to trade-dress infringement, of Plaintiffs’ Complaint are dismissed with

   prejudice. Defendant’s Counterclaim Count I is granted in its favor.

         IT IS FURTHER ORDERED that Plaintiffs’ Cross Motion for Summary

   Judgment [#405, 409] is GRANTED. It is therefore ORDERED that Count IV of

   Plaintiffs’ Complaint, as it relates to infringement of U.S. Trademark Registration

   Nos. 4,272,873; 2,862,487; 2,161,779; 2,794,553 and 4,043,984; and Defendant’s

   Counterclaim Counts II, III, IV, as it relates to infringement of U.S. Trademark

   Registration Nos. 4,272,873; 2,862,487; 2,161,779; 2,794,553 and 4,043,984, V, and

   VI are dismissed with prejudice.

         IT IS SO ORDERED.

   Dated:       October 8, 2020

                                                   s/Gershwin A. Drain
                                                   HON. GERSHWIN A. DRAIN
                                                   United States District Court Judge




                                            -26-
Case 2:18-cv-12645-GAD-SDD ECF No. 416 filed 10/08/20     PageID.42722      Page 27 of 27




                           CERTIFICATE OF SERVICE

             Copies of this Order were served upon attorneys of record on
                 October 8, 2020, by electronic and/or ordinary mail.
                                 /s/ Teresa McGovern
                                     Case Manager




                                         -27-
